Appeal from D. C. E. D. La. Further consideration of question of jurisdiction in this case postponed to hearing of case on the merits. Case set to be argued with No. 4, Younger v. Harris, No. 6, Boyle v. Landry, No. 11, Samuels v. Mackell, No. 20, Fernandez v. Mackell, No. 565, Dyson v. Stein, and No. 1149, Byrne v. Karalexis. [Restored to calendar for reargument, supra.] In addition to questions presented in jurisdictional statement, parties requested to brief and argue the following questions:
(1) Was it an appropriate exercise of discretion for the three-judge court to grant the relief in paragraphs 1 and 2 of the judgment of August 14, 1969, in view of the pendency of the state prosecution charging violation of Louisiana Revised Statutes § 14:106?
(2) Was it an appropriate exercise of discretion for the three-judge court in paragraph 4 of said judgment to *925declare the St. Bernard Parish Ordinance No. 21-60 unconstitutional ?